DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-29 have been cancelled and Claims 30-49 have been added; therefore, Claims 30-49 are currently pending in application 16/407,122.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,756,168, and as being unpatentable over claims 1-29 of U.S. Patent No. 10,325,326. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for the facilitation of creating online endorsements for offline product purchases.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 30-49 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 30-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 30-49 is/are directed to the facilitation of creating online endorsements for offline product purchases; specifically, 
Independent claims 30 and 39 recite the following elements: 
receiving product identification and product metadata in a communication for a product purchased in a purchase transaction at a point of sale system [at a physical location of a merchant] (Certain methods of organizing human activity and Mental processes); 
communicating a request to endorse the purchased product on a social network (Certain methods of organizing human activity and Mental processes); and
communicating the product identification and product metadata to the social network with instructions to display an endorsement of the product on a user's profile on the social network in response to receiving an indication to endorse the purchased product (Certain methods of organizing human activity and Mental processes).

Independent claim 49 recites the following elements: 
receive a product identification and product metadata in a communication from a point of sale system for a product purchased in a transaction conducted at the point of sale at a physical location of a merchant (Certain methods of organizing human activity and Mental processes); 
receive a selection to endorse the purchased product on an electronic social network (Certain methods of organizing human activity and Mental processes); 
receive product marketing data for the product (Certain methods of organizing human activity and Mental processes); and
communicate the product marketing data to the social network with instructions to display the endorsement on a user's profile on the social network in response to receiving  (Certain methods of organizing human activity and Mental processes).

The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)); and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations to gather, process, save, and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea itself.  The dependent claims are further not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-49 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Independent Claims 30, 39, and 49 discloses the following elements: “receiving product identification and product metadata in a communication for a product purchased in a purchase transaction at a point of sale system;”
However, it is not clear to the Examiner how the communication is sent from the POS and to who/what the communication is sent. Does the user need to download and run an application before use? Does the system send the user or third-party an email? Does the user require a mobile device to operate the system/method?
Independent Claims 30, 39, and 49 also disclose the following elements: “communicating a request to endorse the purchased product on an electronic social network; and communicating the product 
However, it is not clear to the Examiner who receives the request to endorse and how the endorsement is correlated with product data at a social network level.
Claims 31 and 41 discloses the following element, “wherein the first communicating step occurs during the purchase transaction.”
However, it is not clear to the Examiner how product purchase data is determined before the transaction is complete.
Dependent Claims 31-38, and 40-48 are rejected for the same reasons as the rejected independent claims in which they depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 30-49 are rejected under 35 U.S.C. 102(e) as being anticipated by Katzin et al. (US 2012/0303425 A1).
As per independent Claim 30, Katzin discloses a computer-implemented method to create online endorsements for offline product purchases, comprising: 

communicating a request to endorse the purchased product on an electronic social network (See at least Para 0087-0100); and
communicating the product identification and product metadata to the electronic social network with instructions to display an endorsement of the product on a user's profile on the electronic social network in response to receiving an indication to endorse the purchased product (See at least Figs. 9D-9H, Para 0224-0229, Para 0343, and Para 00381-0390).
As per Claim 31, Katzin discloses wherein the first communicating step occurs during the purchase transaction (See at least Para 0224-0229 and Para 00381-0390).  
As per Claim 32, Katzin discloses wherein the first communicating step occurs after the purchase transaction (See at least Para 0224-0229 and Para 00381-0390).  
As per Claim 33, Katzin discloses storing the product identification and product metadata, wherein the first communicating step comprises presenting on a user interface a list of products purchased previously, including the purchased product, for selection for endorsement (See at least Para 0087-0100, Para 0224-0229, and Para 00381-0390).
As per Claim 34, Katzin discloses notifying a product marketing system corresponding to the purchased product that the product has been endorsed upon receiving the indication to endorse the purchased product (See at least Para 0087-0100, Para 0224-0229, and Para 00381-0390).
As per Claim 35, Katzin discloses receiving additional product marketing information for the purchased product from the product marketing system upon receiving the indication to (See at least Figs. 9D-9H, Para 0087-0100, Para 0224-0229, and Para 00381-0390).
As per Claim 36, Katzin discloses wherein the computing device conducts the purchase transaction via near field communication with the point of sale system (See at least Para 0096 and 0123).
As per Claim 37, Katzin discloses wherein the computing device conducts the purchase transaction via a Bluetooth communication with the point of sale system (See at least Para 0123).
As per Claim 38, Katzin discloses wherein the computing device is a mobile phone (See at least Para 0123).
As per independent Claims 39, Katzin discloses computer program product, comprising: a non-transitory computer-readable medium having computer-executable program code embodied thereon that when executed by a computer cause the computer to create online endorsements for offline product purchases, the computer-executable program code comprising program code to: 
receive a product identification and product metadata for a product purchased in a purchase transaction conducted at a point of sale system at a physical location of a merchant (See at least Para 0087-0100); 
receive a request to endorse the purchased product (See at least Figs. 9D-9H and Para 0224-0229); and 
communicate the product identification and product metadata to an electronic social network with instructions to display the endorsement of the purchased product on a user's profile on the electronic social network in response to receiving an indication to endorse the purchased product (See at least Figs. 9D-9H, Para 0224-0229, and Para 00381-0390). 
As per Claim 40, Katzin discloses wherein the product identification and product metadata is received in a communication from the point of sale system(See at least Para 0087-0100).  
As per Claim 41, Katzin discloses wherein the request to endorse the purchased product is received during the purchase transaction (See at least Para 0224-0229 and Para 00381-0390).  
As per Claim 42, Katzin discloses wherein the request to endorse the purchased product is received after the purchase transaction (See at least Para 0224-0229 and Para 00381-0390).  
As per Claim 43, Katzin discloses present a user interface providing a control to request endorsement of the purchased product on the electronic social network (See at least Para 0224-0229 and Para 00381-0390). 
As per Claim 44, Katzin discloses store the product identification; and7Preliminary AmendmentContinuation of U.S. Patent Application No. 14/282,661 Jayarampresent, on a user interface, a list of products purchased previously, including the purchased product, for selection for endorsement (See at least Para 0087-0100, Para 0224-0229, and Para 00381-0390).
As per Claim 45, Katzin discloses notify a product marketing system corresponding to the purchased product that the product has been endorsed (See at least Para 0087-0100, Para 0224-0229, and Para 00381-0390).
As per Claim 46, Katzin discloses receive the product metadata for the purchased product from a product marketing system (See at least Para 0087-0100, Para 0224-0229, and Para 00381-0390).
As per Claim 47, Katzin discloses wherein the purchase transaction comprises a near field communication with the point of sale system or a Bluetooth communication with the point of sale system (See at least Para 0123).
As per Claim 48, Katzin discloses receive the product metadata from the point of sale system (See at least Para 0123).
As per independent Claim 49, Katzin discloses system to create online endorsements for offline product purchases, comprising: an application configured to execute on a computer to:
(See at least Para 0087-0100); 
receive a selection of a control to endorse the purchased product on an electronic social network (See at least Figs. 9D-9H and Para 0224-0229); 
receive product marketing data for the product (See at least Figs. 9D-9H and Para 0224-0229); and 
communicate the product marketing data to the electronic social network with instructions to display the endorsement on a user's profile on the electronic social network in response to receiving the selection of the control to endorse the purchased product (See at least Figs. 9D-9H, Para 0224-0229, and Para 00381-0390).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571) 272-6807.  The examiner can normally be reached on M-F 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 20, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629